  8:12-cr-00131-JFB-SMB Doc # 105 Filed: 09/14/20 Page 1 of 1 - Page ID # 265



                           IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                        Plaintiff,                                         8:12CR131

        vs.
                                                              ORDER ON APPEARANCE FOR
JUAN CASTREJON,                                             SUPERVISED RELEASE VIOLATION

                        Defendant.


        The defendant appeared before the Court on September 14, 2020 regarding Petition for
Offender Under Supervision [98]. Richard McWilliams represented the defendant. Patrick McGee
represented the government. The defendant was advised of the alleged violation(s) of supervised
release, right to retain or appointment of counsel, and any right to a preliminary hearing in accordance
with Federal Rule of Criminal Procedure 32.1(a)(3).
        The defendant is being released pending a final dispositional hearing.          Therefore, the
defendant does not have a right to a preliminary hearing. Fed. R. Crim. P. 32.1(b)(1)(A). The Court
finds the petition sets forth probable cause to believe the defendant violated the terms of supervised
release. The defendant shall appear personally for a final dispositional hearing before Senior U.S.
District Judge Laurie Smith Camp in Courtroom No. 2, Roman L. Hruska U.S. Courthouse, 111 South
18th Plaza, Omaha, Nebraska, at 2:30 p.m. on October 8, 2020.
         The government did not move for detention. The defendant shall be released on the current
terms and conditions of supervision to include that he must immediately enroll in an intervention
program for anger management and/or domestic violence that is approved by his probation officer.


        IT IS SO ORDERED.


        Dated this 14th day of September, 2020.

                                                        BY THE COURT:

                                                        s/ Susan M. Bazis
                                                        United States Magistrate Judge
